Fourth Court of Appeals
                                San Antonio, Texas
                                     August 23, 2019

                         Nos. 04-19-00438-CR & 04-19-00450-CR

                             EX PARTE Robert METZGER,

                 From the 216th Judicial District Court, Kerr County, Texas
                             Trial Court Nos. A1920 & 7000
                      Honorable N. Keith Williams, Judge Presiding

                                      ORDER
      The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court